Defendant’s waiver of his right to appeal the suppression rulings was voluntary, knowing and intelligent, as evidenced by the fact that he conferred with his counsel on two different occasions specifically about the waiver, greatly benefited from the plea bargain, and clearly acknowledged his understanding that he was waiving his right to appeal (see, People v Moissett, 76 NY2d 909). Defendant’s argument that the court abused its discretion in denying his eve-of-trial request for an adjournment to substitute private counsel is unpreserved and, in any event, was properly denied in the absence of a showing of "good cause” for such substitution (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). Concur—Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.